         Case 1:19-cv-00186-SPB Document 32 Filed 09/30/20 Page 1 of 25




                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

CAROLE J. BARRESE and                        )
ROBERT G. BARRESE SR.,                       )
                                             )                                                      Page | 1
                              Plaintiffs,    )       Civil Action No. 1:19-cv-186-SPB
               v.                            )
                                             )
SCOTT’S EXPRESS PEACH, INC.,                 )
                                             )
                              Defendant.     )


                                 MEMORANDUM OPINION

       Plaintiffs Carole J. Barrese and her husband, Robert G. Barrese, Sr., filed this premises

liability action against Defendant Scott’s Express Peach, Inc. based upon personal injuries that

Carole sustained after tripping and falling on the premises of the Defendant’s hotel. The Court’s

subject matter jurisdiction is predicated upon 28 U.S.C. §1332, as the parties have diverse

citizenship and the amount in controversy, exclusive of interest and costs, exceeds $75,000.

       Pending before the Court is Defendant’s motion for summary judgment and Plaintiffs’

counter-motion for sanctions. For the reasons that follow, Defendant’s motion will be granted

and the Plaintiffs’ motion will be denied.




                                                 1
          Case 1:19-cv-00186-SPB Document 32 Filed 09/30/20 Page 2 of 25




    I.      Factual and Procedural Background1

         A. Factual Background

         Defendant Scott’s Express Peach, Inc. operates a Holiday Inn Express hotel located on
                                                                                                       Page | 2
Peach Street in the City of Erie (at times hereafter, the “Holiday Inn” or the “hotel”). ECF No.

24, ¶4. Carole and Robert Barrese are citizens of New York State who travel to Erie on occasion

in connection with Robert’s job responsibilities. (C. Barrese Depo. at 24.)

         On October 17, 2018, Plaintiffs traveled to Erie with the intent of staying at the Holiday

Inn for two nights while Robert visited various company stores in the surrounding area. (C.

Barrese Depo. at 23-24.) After dropping Robert off at one of the stores, Carole Barrese

proceeded to the Holiday Inn to check in to the couple’s room. ECF No. 24, ¶2. Carole was

familiar with the hotel, as the couple had stayed there “many times” before. (C. Barrese Depo. at

27.)

         In the foyer of the hotel is a decorative rug that is set within a metal frame. ECF No. 24,

¶2. The decorative rug sits lower than the surrounding tile area. Id. Two weather mats sit atop

the decorative rug and tile. Id.

         Upon arriving at the hotel, Carole entered the foyer area to retrieve a luggage cart, then

returned to her car and loaded the luggage from her car onto the cart. (C. Barrese Depo. at 24-

27.) She then passed through the foyer area again to enter the hotel with the luggage cart. (Id.)



1
 The factual background is derived, in part, from the Defendant’s Concise Statement of
Undisputed Material Facts and Plaintiffs’ responses thereto, ECF No. 24, as well as the
Plaintiffs’ Additional Statement of Facts and Defendant’s responses thereto, ECF No. 25. The
Court also cites directly to portions of the record, especially the depositions of: Carole J.
Barrese, ECF Nos. 22-1 and 23-3; Danya Sotter, ECF Nos. 23-4 and 25-1; Stephen Windsor,
ECF Nos. 22-2, 23-5, and 25-4; Raquel Smith, ECF Nos. 23-6 and 25-3; and Dwayne Byes, ECF
Nos. 22-4, 23-8, and 25-2.
                                                   2
         Case 1:19-cv-00186-SPB Document 32 Filed 09/30/20 Page 3 of 25




Once inside the hotel, she checked in at the front desk and went up to her room. (Id.) After

unloading her luggage in the room, Carole went back to the lobby to return the cart and leave the

hotel. (Id.) As she went back through the foyer area, she returned the luggage cart, turned to
                                                                                                          Page | 3
leave, and fell, sustaining injuries to her knee. (Id. at 24, 27, 32, 34.) Plaintiffs theorize that the

“toe part” of Carole’s left foot got “trapped” under one of the weather mats. Id. at 32. Although

she took no pictures at the time of her fall, Carole did take photographs of the area the following

day, at which time she documented one of the weather mats in a “buckled” state. (Id. at 35.)


        B. Commencement of Litigation and Discovery

        This lawsuit ensued, with the filing of Plaintiffs’ complaint on July 2, 2019. In their

pleading, Carole alleges a single count of premises liability/negligence, and Robert alleges a

single count of loss of consortium.

        During the discovery process, the parties took depositions of the Plaintiffs as well as

various hotel employees. Relevant aspects of the evidentiary record are set forth below.


                1. Danya Sotter

        Danya Sotter is the general manager of the Holiday Inn and was not present at the hotel

on the day of Carole Barrese’s trip and fall. At her deposition, she testified about the condition

and maintenance of the weather mats (sometimes referred to as weather “rugs”) in the foyer area

of the hotel.

        Sotter testified that a company known as “Cintas” replaces the weather mats on a weekly

basis. (Sotter Depo. at 20-21.) In the interim, the hotel’s “housemen” are responsible for

cleaning the mats on a daily basis and ensuring they are property situated. (Id. at 21, 26.) The

housemen generally perform three checks of the foyer area during the first shift (between

                                                   3
         Case 1:19-cv-00186-SPB Document 32 Filed 09/30/20 Page 4 of 25




approximately 8:00 a.m. and 2:00 p.m.) and two more checks during the second shift. (Id. at 26-

27, 46.) Although the front desk workers are not expected to leave their areas in order to attend

to the foyer, they also know enough to fix the mats when necessary. (Id. at 29, 46.) To that end,
                                                                                                     Page | 4
Sotter testified: “We all keep an eye on [the area]” to monitor “if [the mats] are crooked or

anything. If somebody notices it, they will fix it.” (Id. at 21:8-11.) As part of her job

responsibilities, she performs a walk-through visual inspection of the entire hotel five times per

week. (Id. at 45.)

       Sotter admitted in her deposition that she has observed the mats “bunched up” (meaning

“buckled”) at times, either from carts being pushed on them or “if someone is walking, they will

kick it or something.” (Sotter Depo. at 21-23; id. at 42-44.) When she notices this condition, she

repositions the mats. (Id. at 22.) Although Sotter denied ever seeing anyone trip or stumble on

the mats (id. at 22), she acknowledged that it would be a dangerous condition if the foyer mats

are not laid flat. (Id. at 47.) She has therefore moved or fixed mats in the foyer area if the mat

was bunched up to prevent others from tripping. (Id. at 29.)


               2. Racquel Smith

       Racquel Smith is a hotel staff member who works behind the front desk. Her job duties

include checking the lobby area for cleanliness. (Smith Depo. at 12, 14.) Smith stated that, if

she observed a “visual issue,” she would call upon the housemen, who are responsible for

handling the lobby and general areas of the hotel. (Id. at 12-14.)

       With regard to the weather mats in the hotel foyer, Smith testified that she could not

recall ever observing them in a “buckled” state. (Smith Depo. at 22.) She had never seen one

pushed toward the door area. (Id. at 22-23.) She had never seen anyone trip on the mats, nor

been informed of such an incident, other than in the present case. (Id. at 23.) Smith had never
                                                4
         Case 1:19-cv-00186-SPB Document 32 Filed 09/30/20 Page 5 of 25




personally repositioned the mats, but she had called upon the housemen to reposition them at

points “throughout the day, if they were crooked, or . . . if somebody moved them, like a delivery

man . . . .” (Id. at 23:17-19.) She had never observed the weather mats in a state where they
                                                                                                         Page | 5
were not completely level against the decorative carpet in the foyer. (Id. at 24.) She had never

observed guests moving or fixing the mats in the foyer area. (Id.)

       Smith testified that the hotel also has three weather mats in the lobby area near the front

desk during “bad weather” months. (Smith Depo. at 37.) Smith recalled having seen guests

reposition those mats and had done so herself upon noticing that it was “flipped up. If somebody

scuffed it with their heel, and they didn’t realize it.” (Id. at 37:21-38:4.) Smith clarified that, by

“scuffed up” she mean that the corner of the mat would get lifted. (Id. at 38.) She agreed that, if

a mat in the lobby got “scuffed up,” somebody could more easily trip over it “[i]f they [were] not

paying attention.” (Id. at 38:20-22.)


               3. Dwayne Byes

       Dwayne Byes is employed as a houseman at the Holiday Inn and worked first shift in

October of 2018. (Byes Depo. at 8.) In that capacity he was responsible for cleaning the public

areas of the hotel, including the lobby and the foyer. (Id. at 8-10.) His duties would include

vacuuming the area, making sure the “rugs”2 are “straightened out” or general tidying up. (Id. at

10:6-10.) Byes testified that the housemen had “[n]o set time” when they had to inspect the area,

but they would “get out there as often as [they] could.” (Id. at 14:8-12.) He estimated that




2
  It appears from context that Mr. Byes’ reference to “rugs” indicates the weather mats in the
foyer area, including the mat that is the subject of this lawsuit. (See Byes Depo. at 11-12.)
                                                   5
         Case 1:19-cv-00186-SPB Document 32 Filed 09/30/20 Page 6 of 25




someone would “usually [be] out there at least maybe once an hour or something like that to

check.” (Id. at 14:12-14.)

       Byes testified that the weather mats in the foyer area are intended to prevent “slippage.”
                                                                                                     Page | 6
(Byes Depo. at 12.) He stated that they are normally “always straightened out” because

“[s]omebody is always kind of tidying up out there.” (Id. at 12-13.) This might be done by

maintenance men or “[w]hoever walked through that works here, if they see the rugs messed up,

they will straighten it out. But more than likely, it’s going to be housemen.” (Id. at 13.)

       Byes admitted that he had personally “straightened” the weather rugs during his shifts.

He stated that “[s]ometimes they would be dirty” or “[m]aybe sometimes when people come and

they wipe their feet, it may slide. Not [flip] up, but slide. Then you put it back the way it’s

supposed to be. And you vacuum, and you mop along the outsides. And put down a ‘wet floor’

sign.” (Byes Depo. at 14:21-15:1.) The frequency of these tasks would depend on factors like

hotel occupancy and weather. (Id. at 13.) Sometimes Byes “would be there three or four times”

in a shift; other times “not so much.” (Id. at 13:16-17.) Although he acknowledged that the

weather rugs would sometimes “slide” or “shift,” he denied ever seeing them buckled or lying in

a position where they were not flat. (Id. at 13, 15.)


               4. Stephen Windsor

       Stephen Windsor is the general manager of the Holiday Inn and was present at the hotel

on October 17, 2018 when Carole Barrese tripped and fell. He was new to his position at that

point, having been on the job only for a few weeks. (Windsor Depo. at 13, 20.) Because it was

the hotel’s slow season, he generally walked the grounds three times a day during his shifts. (Id.




                                                  6
         Case 1:19-cv-00186-SPB Document 32 Filed 09/30/20 Page 7 of 25




at 13-15.) He testified that he did not typically find many problems during his walk-throughs,

because the cleaning staff was “very on top of things.” (Id. at 15:7-8.)

       During the course of his walk-throughs Windsor would typically check to make sure that
                                                                                                         Page | 7
the mats in the foyer area were “[l]aid flat, straight, and just over all tidy.” (Windsor Depo. at

21:12-13.) Although Windsor did not independently recall inspecting the foyer area on the

morning of October 17, 2018, he stated that it would have been part of his daily routine. (Id. at

20.) Windsor testified that he typically checked the grounds once in the morning, a second time

around 11:00 a.m. and then a third time prior to the end of his shift. (Id. at 15.) He estimated

that he would have checked the foyer area at least once or twice prior to the time that Carole

tripped and fell, though he did not document his walk-throughs and had no record of his

activities on the day in question. (Id. at 14, 20-21.)

       Windsor was on duty at the time of Carole’s fall and learned of it when a front desk clerk

named “Kristen” brought the incident to his attention. (Windsor Depo. at 17.) He then spoke to

Carole Barrese and completed an incident report. (Id. at 18-19.) According to Windsor, Carole

reported that “she had fallen, gotten her foot caught on the rug. And that . . . there had been like a

roll or a bump in it to allow her foot to get stuck.” (Id. at 18:12-15.) Carole also reported that

she had landed on her knee, her shoulder had hit the sliding glass doors in the entranceway, and

her glasses had been broken. (Id. at 41-42.)

       After speaking with Carole Barrese, Windsor asked Kristen if she had “noticed anything

wrong out there, . . . [l]Like a rug messed up or anything like that.” (Windsor Depo. at 17:18-

19.) Kristen indicated that she had not. (Id. at 17:24.) Windsor did not specifically inquire

whether Kristen had inspected the foyer area. (Id. at 17-18.)



                                                  7
         Case 1:19-cv-00186-SPB Document 32 Filed 09/30/20 Page 8 of 25




       After completing an incident report and sending it to Scott’s corporate office, Windsor

checked the foyer area. (Windsor Depo. at 43.) He found that one of the sliding glass doors was

“slightly eschew [sic],” but otherwise “everything looked good.” (Id. at 43:12-16.) He observed
                                                                                                        Page | 8
that the mats were “crooked but flat,” and described this as “just an appearance sort of thing.”

(Id. at 43:17-22.) Windsor did not know whether anyone else had laid the mats flat after Carole

fell. (Id. at 43-44, 85.) He was aware that another guest had helped Carole up after she fell but

did not know whether that guest might have fixed the mat. (Id. at 85.) He did not recall whether

anyone else was lingering in the lobby area at the time he interviewed Carole. (Id. at 82.)

       Windsor testified that the main purpose of the weather mats was to cover up the tile

portions of the hotel foyer so that the floor wouldn’t be slippery. (Windsor Depo. at 27.) He

acknowledged having seen them buckling “on occasion,” (id. at 30:11), and stated that the mats

might move as a result of “somebody potentially dragging their feet [and] maybe kick[ing] the

corner over.” (Id. at 27:1-2.) Typically, patrons would fix the mats themselves but, the front

desk staff was also instructed to “pay attention to those sort of things, either fix it themselves or

grab somebody if they’re busy.” (Id. at 27:8-10; see id. at 84.) Asked whether he had ever

personally witnessed someone trip on the weather rugs, Windsor testified:

       A. I have seen people, who were dragging their feet, kick up the edge of the rug and . . .
       start to stumble. But I have never seen anybody fall down and get injured in any way.

       Q. You said -- what were these people doing? They were --

       A. Possibly dragging their feet. What they do, they will hit the edge of it. Then they will
       kind of flip up a corner.

       Q. Are you certain that everybody that stumbled on them was dragging their feet, or is that
       just a possibility?

       A. That’s just a possibility.

(Id. at 31:23-31:10.)


                                                   8
         Case 1:19-cv-00186-SPB Document 32 Filed 09/30/20 Page 9 of 25




       Windsor estimated that, on average, the mats in the foyer area might need to be

repositioned two to three times a day. (Windsor Depo. at 70, 84.) He stated that, “[t]ypically,

with the amount of staff here, someone walks past it.” (Id. at 34:8-9.) He estimated that, if
                                                                                                        Page | 9
“something [is] not as it should be, it wouldn’t be more than 15-20 minutes before somebody

walked past it; other than that, the front desk is always there and always attentive to the condition

of the lobby.” (Id. at 34:9-13.) In addition, housemen are required to perform hourly checks of

the area, although Windsor could not recall “what exactly the standards were” in October 2018.

(Id. at 34:20-35:10.)

               5. Carole Barrese

       Carole Barrese testified that she arrived at the Holiday Inn sometime around 3:00 p.m. on

October 17, 2018, intending to stay there with her husband for two nights. (C. Barrese Depo. at

23-25.) The Barreses traveled to the area on a regular basis in connection with Robert’s

employment, and they had stayed at the Holiday Inn “many times” before. (Id. at 24, 27.)

       As she entered the hotel to retrieve a luggage carrier, Carole did not notice anything

different about the layout or condition of the foyer/vestibule; she found the area to be “just how

it’s always been. Two rugs were there.” (C. Barrese Depo. at 27:12-18.) On prior occasions she

had noticed that the “rugs would move” and had “straightened them out.” (Id. at 29:9-10.) She

recalled one prior occasion when she noticed a rug “leaning up against the door.” (Id. at 29:15).

She didn’t think anything of it” and “pulled it back . . . in place.” (Id. at 29:14-16, 19). She had

never made any complaints or reports to hotel staff about the rugs, but she concluded that the

staff were “well aware” of the situation (id. at 30:3), as she had personally witnessed them

straighten the rugs and put them back in position when they moved. (See id. at 29-31.)



                                                  9
        Case 1:19-cv-00186-SPB Document 32 Filed 09/30/20 Page 10 of 25




       Carole estimated that approximately thirty minutes passed between the time she initially

entered the hotel on October 17, 2018 and the time she returned downstairs to the lobby. (C.

Barrese Depo. at 27.) Regarding the specifics of her fall, she testified as follows:
                                                                                                        Page | 10
       A. I guess I’m really unclear exactly what happened. I was standing. I walked out. I
       turned and put the cart back in position, and I turned to leave, and the next thing I knew I
       was on the ground. It really happened very quickly.

       Q. Do you recall either of your feet making contact with anything before the time that you
       were on the ground?

       A. My foot got trapped under the rug.

       Q. Which foot?

       A. My left.

       Q. And which part of your foot got trapped under the rug?

       A. My toe part.

                                                    ***

       Q. Do you know whether the black rug was lifted in the -- as your toe came in contact with
       it?

       A. I’m assuming that’s exactly where I fell down. It went into those little ridges.

       Q. Did you see a ridge in the black rug at any time before you made contact with the
       ground?

       A. If I saw it, I wouldn’t have fallen.

       Q. Okay.

       A. And it was there. I didn’t see it. I didn’t see it.

       Q. Is it also possible though that your toe came into contact with the rug and lifted it up as
       your toe was going underneath it?

       A. No.

                                                    ***

       Q. And if you believe no, what do you base that on?

                                                    ***

       A. . . . I walked on that rug a lot. Why would my foot cause that rug - - I can’t imagine
       how if it wasn’t beveled my foot would have gone underneath it.

                                                     10
        Case 1:19-cv-00186-SPB Document 32 Filed 09/30/20 Page 11 of 25



        Q. Can we agree that you did not actually see what you’ve described as a bevel in the rug
        before you were on the ground?

        A. Correct.

        Q. So it is your assumption that it was there prior to you going on the ground?
                                                                                                    Page | 11
        A. Yes.

(C. Barrese Depo. at 32:3-34:13.)

        After tripping and falling, Carole landed on her left knee. Her head and shoulder hit the

sliding glass door, knocking it off track and breaking her reading glasses in the process. (C.

Barrese Depo. at 34, 44-45). Carole acknowledged that she did not actually see the condition of

the rug in the moments immediately before her fall. (Id. at 36.) On the photograph of the rug

that she took the next day, she could not indicate where she believed her foot had gotten caught.

(Id.)

        C. The Pending Motions

        On February 21, 2020, Defendant filed the pending motion for summary judgment and

supporting materials. See ECF Nos. 20-22. Defendant argues that Plaintiffs cannot prove a

dangerous condition caused Carole Barrese to trip. Assuming that a dangerous condition did in

fact cause Carole’s fall, however, Defendant argues that there is no evidence to establish its

actual or constructive knowledge of such condition.

        Plaintiffs filed their responsive papers on March 20, 2020, ECF Nos. 23 and 24, and

Defendant filed its reply on March 27, 2020. See ECF Nos. 25 and 26.

        Thereafter, Plaintiffs filed the pending motion for sanctions pursuant to Federal Rule of

Civil Procedure 11. ECF No. 27. Plaintiffs contend that Defendant violated Rule 11 by filing a

“frivolous” motion for summary judgment that “omitted highly relevant facts necessary for an

accurate portrayal of the factual record.” ECF No. 27 at 1. Plaintiffs further argue that

                                                   11
         Case 1:19-cv-00186-SPB Document 32 Filed 09/30/20 Page 12 of 25




Defendant’s motion “relied upon arguments and factual contentions not supported by existing

law or record evidence.” Id. Defendant has filed its response to the Rule 11 motion, ECF No. 29,

and Plaintiffs have filed their reply. ECF No. 31.
                                                                                                     Page | 12
         As a result of the foregoing proceedings, both the Defendant’s motion for summary

judgment and the Plaintiffs’ motion for sanctions are ripe for adjudication. The Court will first

address Defendants’ motion for summary judgment.


   II.      Standard of Review

         Federal Rule of Civil Procedure 56(a) provides that summary judgment shall be granted

if the “movant shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Under Rule 56, the district court must enter summary

judgment against a party “who fails to make a showing sufficient to establish the existence of an

element essential to that party’s case, and on which that party will bear the burden of proof at

trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

         “[A] party seeking summary judgment always bears the initial responsibility of informing

the district court of the basis for its motion, and identifying those portions of ‘the pleadings,

depositions, answers to interrogatories, and admissions on file, together with the affidavits, if

any,’ which it believes demonstrate the absence of a genuine issue of material fact.” Catrett, 477

U.S. at 323 (quoting Fed. R. Civ. P. 56). After the moving party has satisfied this burden, the

nonmoving party must provide facts showing that there is a genuine issue for trial in order to

avoid summary judgment. Id. at 324. The nonmoving party must go beyond the pleadings and

show specific facts by affidavit or by information in the filed documents (i.e., depositions,

answers to interrogatories and admissions) to meet his burden of proving elements essential to


                                                  12
          Case 1:19-cv-00186-SPB Document 32 Filed 09/30/20 Page 13 of 25




his claim. Id. at 322. In conducting its analysis, the court must construe the record and any

reasonable inferences in the light most favorable to the party opposing summary judgment.

Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).
                                                                                                     Page | 13

   III.     Discussion

       Plaintiffs’ complaint in this case sounds in negligence. To establish a claim of

negligence under Pennsylvania law, a plaintiff must show that (1) the defendant had a duty to act

in conformity with a standard of conduct, (2) the defendant breached that duty, (3) the plaintiff

suffered harm, and (4) that breach was the cause of the plaintiff's harm. Krentz v. Consol. Rail

Corp., 910 A.2d 20, 27 (Pa. 2006).

       In cases of premises liability, “[t]he standard of care a possessor of land owes to one who

enter upon the land depends upon whether the person entering is a trespasser, licensee, or

invitee.” Carrender v. Fitterer, 469 A.2d 120, 123 (Pa. 1983) (citation omitted). There is no

dispute in this case that Carole Barrese was a business invitee on Defendant’s premises at the

time she fell and sustained her injuries. The Pennsylvania Supreme Court has explained that:

       [p]ossessors of land owe a duty to protect invitees from foreseeable harm. With
       respect to conditions on the land which are known to or discoverable by the
       possessor, the possessor is subject to liability only if he,
          (a) knows or by the exercise of reasonable care would discover the condition, and
          should realize that it involves an unreasonable risk of harm to such invitee, and
          (b) should expect that they will not discover or realize the danger, or will fail to
          protect themselves against it, and
          (c) fails to exercise reasonable care to protect them against the danger.
Id. (citing Restatement (Second) of Torts §343 (1965)); see Fristic v. Maple Lawn Assocs., Inc.,

No. 858 MDA 2019, 2020 WL 4728115, at *3–4 (Pa. Super. Ct. Aug. 14, 2020).



                                                 13
        Case 1:19-cv-00186-SPB Document 32 Filed 09/30/20 Page 14 of 25




       In construing this portion of the Restatement, Pennsylvania courts have uniformly
       held that if the harmful transitory condition is traceable to the possessor or his
       agent's acts, (that is, a condition created by the possessor or those under his
       authority), then the plaintiff need not prove any notice in order to hold the possessor
       accountable for the resulting harm. . . . In a related context, where the condition is
       one which the owner knows has frequently recurred, the jury may properly find that             Page | 14
       the owner had actual notice of the condition, thereby obviating additional proof by
       the invitee that the owner had constructive notice of it. . . . Where, however, the
       evidence indicates that the transitory condition is traceable to persons other than
       those for whom the owner is, strictly speaking, ordinarily accountable, the jury may
       not consider the owner's ultimate liability in the absence of other evidence which
       tends to prove that the owner had actual notice of the condition or that the condition
       existed for such a length of time that in the exercise of reasonable care the owner
       should have known of it. . . .

Moultrey v. Great A & P Tea Co., 422 A.2d 593, 596 (Pa. Super. Ct. 1980) (internal citations

omitted).

       While both Plaintiffs and Defendant agree on the foregoing legal standards, they disagree

as to whether sufficient evidence exists to support a finding that: (a) Scott’s had notice of a

hazardous condition, and (b) such condition proximately caused Plaintiff’s injuries. We address

these issues below in reverse order.


   A. There is Insufficient Evidence in the Record to Establish that a Dangerous Condition
      Caused Carole Barrese’s Trip and Fall.

       Defendant first argues that it is entitled to judgment because there is no evidence to

establish that a dangerous condition at the hotel caused Carole Barrese to fall and injure herself.

None of the witnesses in this case -- including Carole -- observed the condition of the mat in the

moments before her fall. Defendant posits that it is possible the mat was lying flat at the moment

Carole’s toe first impacted it and that Carole may have disrupted the mat herself. Defendant

further posits that Plaintiffs’ theory as to causation is founded entirely upon Carole’s own

assumptions about how and why she fell, but her assumptions are not evidence. Having


                                                 14
        Case 1:19-cv-00186-SPB Document 32 Filed 09/30/20 Page 15 of 25




carefully reviewed all of the evidence in the record, the Court finds Defendant’s position to be

well-taken.

       “With respect to dangerous conditions under Pennsylvania law, a landowner can only be
                                                                                                       Page | 15
subject to liability for physical harm if the harm is caused by the landowner's negligence

concerning that condition.” Butts v. Weisz, No. 07-1657, 2010 WL 703238, at *5 (W.D. Pa. Feb.

25, 2010), aff'd, 410 F. App'x 470 (3d Cir. 2010). “Negligent conduct is said to be a legal cause

if it is a substantial factor in bringing about the injury.” Id. A court may not submit the issue of

causation to the jury “if it would require guessing or speculation to determine cause.” Stagnaro

v. Target Corp., No. CV 16-3535, 2019 WL 1934871, at *11 (E.D. Pa. May 1, 2019), appeal

dismissed, No. 19-2266, 2019 WL 6505830 (3d Cir. July 8, 2019) (citing Newton v. Norfolk S.

Corp., No. 05-01465, 2008 WL 55997, at *5 (W.D. Pa. Jan. 3, 2008) (internal quotation marks

omitted). “[I]t is not necessary that plaintiff prove with mathematical exactness that the accident

could only have been caused in one manner to the exclusion of all other possibilities, but he must

eliminate those other causes, if any, as were fairly suggested by the evidence” Butts, 410 F.

App'x at 472 (citing Cuthbert v. City of Phila., 209 A.2d 261, 263–64 (Pa. 1965)). “In keeping

with these principles, courts have consistently granted summary judgment where plaintiffs

provided insufficient evidence of factual causation for a jury to reach a verdict without

guesswork.” Stagnaro, 2019 WL 1934871, at *12 (citing cases).

       In this case, the only witness to the circumstances of Carole Barrese’s fall was Mrs.

Barrese herself. Even so, she admitted that she was “really unclear [about] exactly what

happened.” (C. Barrese Depo. at 32:3-4.) Carole recalled only that “[she] was standing. [She]

walked out. [She] turned and put the cart back in position, and . . . turned to leave, and the next

thing [she] knew [she] was on the ground. It really happened very quickly.” (Id. at 32:4-7.)

                                                 15
        Case 1:19-cv-00186-SPB Document 32 Filed 09/30/20 Page 16 of 25




Though she claimed that her left toe got trapped under the mat, she admitted that she did not see

any of “ridges” or any “beveled” area where she claims her toe made contact. (Id. at 32:11-

33:15, 34:7-10.) Upon further questioning she admitted that she could only “assume” that an
                                                                                                      Page | 16
area of the mat had been “lifted” or “beveled” when she encountered it. (Id. at 32:23-33:2,

34:11-13.) She was clear about the fact that she did not see the condition of the mat in the

moments preceding her fall. (Id. at 35:4-7.) Further, when shown a photograph of the mat

during her deposition, she could not identify the portion of the mat with which her toe had made

contact, as she was “on the ground” and “didn’t see where [her] foot was.” (Id. at 44:15-19.)

       As Defendant points out, Carole’s assumption about the condition of the mat is not

competent evidence for purposes of establishing causation. There is no evidence establishing

that the subject mat was, in fact, buckled or “beveled” at the moment Carole Barrese encountered

it, and the fact that she observed the mat to be buckled on the day following her accident is not

instructive, given the transient nature of the alleged hazardous condition. Furthermore, Carole’s

testimony does not preclude the reasonable possibility that the mat had been lying flat and that

she disrupted the mat herself when she encountered it. In fact, Windsor testified that he

inspected the foyer area after interviewing Carole Barrese and found the mats to be “crooked but

flat.” (Windsor Depo. at 43:19.) Because the record before the Court would require a factfinder

to speculate about the cause of Carole’s injuries, her negligence claim cannot survive summary

judgment. See Hartigan v. Clark, 165 A.2d 647, 653 (Pa. 1960) (ruling in favor of defendant in

premises liability case involving allegedly hazardous stair, where the plaintiff’s description of a

hazardous condition that existed 24 hours after the accident “may or may not have existed when

plaintiff fell”); see also Cuthbert v. City of Phila., 209 A.2d 261, 264 (Pa. 1965) (finding

insufficient evidence of factual causation where a plaintiff who tripped over a trolley rail could

                                                 16
        Case 1:19-cv-00186-SPB Document 32 Filed 09/30/20 Page 17 of 25




not identify the exact portion of the crosswalk she was on when she fell or where her feet were

located at the time of her fall; court noted that, while the plaintiff “may very well have fallen into

the defect as she alleged,” it was “equally possible that she tripped over a properly maintained
                                                                                                         Page | 17
section of the trolley rail for which, while unfortunate, no liability would have attached”).

    B. There is Insufficient Evidence to Establish that the Defendant Had Notice of a
       Dangerous Condition as to Which it Failed to Exercise Reasonable Care.

        Assuming Plaintiffs could establish that a hazardous condition proximately caused Carole

Barrese’s injury, Defendant nevertheless argues that there is insufficient evidence to show that it

had either actual or constructive notice of the dangerous condition. The Court agrees that the

evidence is insufficient to establish that Defendant had notice of a dangerous condition as to

which it failed to exercise reasonable care.

        Courts in this Commonwealth recognize that the “mere existence of a harmful condition

in a public place of business, or the mere happening of an accident due to such a condition is

neither, in and of itself, evidence of a breach of the proprietor's duty of care to his invitees, nor

raises a presumption of negligence.” Myers v. Penn Traffic Co., 606 A.2d 926, 928 (Pa. Super.

Ct.1992) (en banc). Instead, an invitee must present evidence proving “either the proprietor of

the land had a hand in creating the harmful condition, or he had actual or constructive notice of

such condition.’” Estate of Swift v. Northeastern Hosp. of Phila., 690 A.2d 719, 722 (Pa. Super.

Ct. 1997)); see Moultrey, 422 A.2d at 598.

        “What constitutes constructive notice depends on the circumstances of the case, but one

of the most important factors to consider is the time that elapsed between the origin of the

condition and the accident.” Magaskie v. Wawa, Inc., No. 424 EDA 2015, 2015 WL 8484697, at

*2 (Pa. Super. Ct. Dec. 10, 2015) (quoting Neve v. Insalaco's, 771 A.2d 786, 791 (Pa. Super. Ct.


                                                  17
        Case 1:19-cv-00186-SPB Document 32 Filed 09/30/20 Page 18 of 25




2001)) (internal quotation marks omitted). Constructive notice will exist when “the condition

existed for such a length of time that in the exercise of reasonable care the owner should have

known of it.” Moultrey, 422 A.2d at 596. “This length of time varies with the circumstances.”
                                                                                                       Page | 18
Larkin v. Super Fresh Food Markets, Inc. 291 F. App’x 483, 485 (3d Cir. 2008) (citing Neve,

771 A.2d at 791). Critically, however, “courts commonly treat a plaintiff's failure to provide

evidence of timing as dispositive.” Id. (citing, Lanni v. Pa. R.R. Co., 88 A.2d 887, 888 (Pa.

1952) (reversing the denial of defendant's motion for judgment notwithstanding verdict where

the plaintiff slipped on a grease spot but “there was no evidence [showing] how long it had been

on the driveway ”)(emphasis in the original); Porro v. Century III Assocs., 846 A.2d 1282, 1286

(Pa. Super. Ct. 2004) (affirming summary judgment because the defendant “admitted in his

deposition he does not know how long the substance he slipped on was present”); Estate of

Swift,, 690 A.2d at 722 (affirming summary judgment because the defendant did not present

evidence regarding “how long the condition existed”).

       Insofar as the “hazardous condition” in this case is narrowly defined as the alleged

buckling of the weather mat at the moment Plaintiff encountered it, Defendant accurately

observes that there is insufficient evidence of either actual or constructive notice. Nothing in the

record suggests that the hotel staff members were actually aware that the subject mat was in a

hazardous state during the time frame when Plaintiff fell. Moreover, Plaintiffs have adduced no

evidence as to how long this alleged unsafe condition may have persisted prior to Carole’s fall.

Viewed in this light, the Defendant is entitled to summary judgment because Plaintiffs cannot

establish that Defendant’s agents had notice of the alleged dangerous condition and yet failed to

take reasonable measures to protect the hotel’s invitees.



                                                 18
        Case 1:19-cv-00186-SPB Document 32 Filed 09/30/20 Page 19 of 25




       Plaintiffs frame the notice issue slightly differently, however. They define the hazardous

condition more broadly as an alleged tendency for the subject weather mats to frequently buckle.

Plaintiffs claim that Scott’s had actual notice of this dangerous condition and, in fact, created it.
                                                                                                        Page | 19
       As recited above, “if the harmful transitory condition is traceable to the possessor or his

agent's acts, (that is, a condition created by the possessor or those under his authority), then the

plaintiff need not prove any notice in order to hold the possessor accountable for the resulting

harm.” Moultrey, 422 A.2d at 596; See also Gumby v. Prime, No. 1030 MDA 2019, 2019 WL

7291061, at *4 (Pa. Super. Ct. Dec. 30, 2019) (citing Myers v. Penn Traffic Co., 606 A.2d 926,

929 (Pa. Super. 1992) (en banc)). In this case, however, there is no evidence to suggest that any

agent of Scott’s created the alleged harmful transitory condition (i.e., the alleged buckling of the

weather mat). Moreover, to the extent Plaintiffs are claiming that the very presence of the

weather mats in the hotel entranceway was the “hazardous condition,” their theory is untenable.

There is no allegation or evidence to suggest that any particular property of the subject mat was

unsafe, and Plaintiffs have not pointed to evidence showing that the location of the mats, when

lying flat in their intended position, created an unsafe condition for persons traversing the hotel

entrance. On the contrary, the evidence indicates that the mats were placed in the foyer area to

absorb moisture and prevent the floor surface from becoming slippery. (See Byes Depo at 12.)

Although the mats were not affixed to the floor, this too served a safety purpose in that it allowed

the mats to be removed for regular cleaning and replacement. (See Sotter Depo. at 20-21; see

also ECF No. 22-3 at 3.)

       Plaintiffs’ primary argument, it appears, is that hotel staff were aware that the mats in the

foyer area “frequently buckled” and, thus, the Defendant had actual notice of a recurring

hazardous condition that ultimately caused Carole to fall and injure herself. Under Pennsylvania

                                                  19
          Case 1:19-cv-00186-SPB Document 32 Filed 09/30/20 Page 20 of 25




law, “[w]here the [harmful transitory] condition is one which the [premises] owner knows has

frequently recurred, the jury may properly find that the owner had actual notice of the

condition.” Moultrey, 422 A.2d at 596.
                                                                                                       Page | 20
         Having fully reviewed the entirety of the summary judgment record, the Court concludes

that Plaintiffs’ argument somewhat overstates the alleged frequency of the mats’ “buckling” and

the hotel staff’s notice thereof by conflating testimony about the mats’ movement with their

tendency to “bunch up,” “bevel,” or “buckle.”3 Houseman Byes acknowledged, for example,

that the mats could sometimes shift and slide from people wiping their feet, but he denied ever

seeing the foyer mats buckled or otherwise not level with the floor. Smith testified that she had

never observed the mats in the hotel foyer area to be buckled or unlevel; she testified only that

she had seen mats in the lobby area get “kicked up” if someone “scuffed it with their heel.”

(Smith Depo. at 38.). Though Sotter acknowledged that the foyer mats could get “bunched up,”

her testimony does not indicate how frequently she observed the mats in this condition.

Similarly, Windsor’s testimony that the mats became buckled “on occasion” does not necessarily

reflect a “frequently” recurring condition. And, although Windsor testified that the foyer mats

were repositioned two or three times a day, his testimony does not distinguish between

readjustment of the mats for cosmetic purposes versus the remediation of a potential hazard.

         In any event, however, even if the buckling of the weather mats in the hotel foyer was a

hazardous condition that “frequently recurred,” the evidence in this case is insufficient to support

a finding that Defendant breached its duty of care. Under Section 343 of the Restatement, a

possessor of land is liable for the physical harm to its invitees only if the possessor “fails to




3
    The Court construes the use of these terms to be synonymous.
                                                  20
        Case 1:19-cv-00186-SPB Document 32 Filed 09/30/20 Page 21 of 25




exercise reasonable care to protect them against the danger.” See Moultrey, 422 A.2d at 596

(quoting the Restatement (2d) of Torts, §343). Here, the undisputed evidence shows that

Defendant had protocols in place to address the allegedly hazardous condition. The mats in the
                                                                                                      Page | 21
foyer area were regularly cleaned and replaced by a third party vendor. Sotter walked the hotel

grounds five days a week as part of her regular inspections. Windsor also conducted daily

inspections of the hotel grounds, including the foyer. The housemen inspected the hotel’s

common areas, including the foyer, multiple times throughout the day and as called upon by

front desk clerks or other hotel staff. According to Windsor, hotel staff members regularly

passed through the foyer area and would generally notice and address any problems within a 15

to 20 minute timespan. In light of these uncontradicted facts, no jury could reasonably conclude

that the Defendant failed to exercise reasonable care to protect its business invitees from the

hazardous condition that allegedly harmed Plaintiff in this case.

       The instant case is therefore distinguishable from Mills v. United States, Civil Action No.

18-4034, 2019 WL 4546931 (E.D. Pa. Sept. 19, 2019), on which Plaintiffs rely for their

argument that genuinely disputed issues of fact preclude summary judgment in this case. In

Mills, the plaintiff sustained injuries after tripping on a post office rug. She presented evidence

that the rug frequently became uneven, which the defendant’s employee affirmatively

acknowledged to be a danger. The district court denied the defendant’s summary judgment

motion, concluding -- in relevant part -- that the evidence could support a finding that the

defendant had not exercised reasonable care to protect the plaintiff from the danger presented by

the subject rug. See id. at *3 (“The Court is not convinced that the custodian’s daily exercise of

his judgment about whether and how to lay out the mats demonstrates that the Government

exercised reasonable care so as to defeat summary judgment.”). Here, unlike in Mills, the

                                                 21
        Case 1:19-cv-00186-SPB Document 32 Filed 09/30/20 Page 22 of 25




Defendant has produced unrebutted evidence that it took substantial, reasonable measures to

remediate any hazards that the mats in the foyer area might pose to the Defendant’s business

invitees. Mills, therefore, does not guide the outcome of this case.
                                                                                                        Page | 22
        In their opposing brief, Plaintiffs make much of the fact that the Defendant could not

produce any records documenting the housemen’s cleaning and maintenance of the foyer area as

it relates to the time period surrounding Plaintiff’s fall. But the absence of these records does not

demonstrate, as Plaintiffs suggest, that hotel staff failed to exercise reasonable care relative to

any hazards posed by the weather mats in the foyer area. Rather, the uncontested evidence

establishes that hotel staff were not aware of a corporate policy requiring such documentation

until Sotter attended a management training session in April 2019 -- several months after

Plaintiff’s fall. After attending the April 2019 training session, Sotter implemented the policy

requiring housemen to document their cleaning activities. (See Sotter Depo. at 23-24, 27-29, 45;

Windsor Depo. at 51-53, 58.) Regardless of the documentation or lack thereof, however,

Windsor testified that the housemen performed the same general tasks after April 2019 as they

had previously performed before; the only change was the paperwork. (Windsor Depo. at 83-

84.) Under these circumstances, the absence of records documenting the housemen’s activities

on the day of Plaintiff’s fall is not probative as to whether those activities occurred.


   C. Res Ipsa Loquitor Does Not Apply

       As an alternative basis for proving their negligence claims, Plaintiffs invoke the

evidentiary rule of res ipsa loquitor. See Cox v. Wal-Mart Stores E., L.P., 350 F. App'x 741, 744

(3d Cir. 2009) (“Pennsylvania ‘has adopted the evidentiary rule of res ipsa loquitur as articulated

in the Restatement (Second) of Torts.’”) (quoting D'Ardenne v. Strawbridge & Clothier, Inc.,

712 A.2d 318, 321 (Pa. Super. Ct. 1998)). Pursuant to Section 328D(1) of the Restatement, “[i]t
                                              22
        Case 1:19-cv-00186-SPB Document 32 Filed 09/30/20 Page 23 of 25




may be inferred that harm suffered by the plaintiff is caused by negligence of the defendant when

(a) the event is of a kind which ordinarily does not occur in the absence of negligence; (b) other

responsible causes, including the conduct of the plaintiff and third persons, are sufficiently
                                                                                                      Page | 23
eliminated by the evidence; and (c) the indicated negligence is within the scope of the

defendant's duty to the plaintiff.” Restatement (Second) of Torts § 328D(1).

       Importantly, when “a patron suffers injury in a store from a transitory danger, res ipsa

loquitur does not apply.” Neve, 771 A.2d at 790. The doctrine may be applied to a “defect in the

building or its fixtures,” which exists “for sufficient time to charge the defendant store with

knowledge,” id., but it does not apply to a “transitory defect like a spill,” id. at 791, because

“shopkeepers cannot be charged with notice of transitory dangers that can materialize a split

second before an injury occurs.” Id. at 790. In this case, the transient nature of a buckled or

“beveled” weather mat precludes application of res ipsa loquitor.

       In addition, based upon the evidence in this case, Plaintiffs cannot eliminate other

potentially responsible causes for the alleged hazardous condition, including the conduct of the

Carole Barrese herself or other third parties. As discussed, the record here would permit a

reasonable inference that Carole Barrese disturbed the (otherwise level) mat at the moment she

encountered it. Alternatively, the evidence would permit an inference that third parties -- such as

delivery personnel or other hotel guests -- may have disrupted the mat, causing it to perhaps flip

or buckle shortly before Carole came into contact with it. See, e.g., Lonsdale v. Joseph Horne

Co., 587 A.2d 810, 816 (Pa. Super. Ct. 1991) (affirming judgment for defendant where the

plaintiff failed to produce evidence that would have eliminated third parties, such as other store

patrons, as possible causes of the accident).



                                                  23
            Case 1:19-cv-00186-SPB Document 32 Filed 09/30/20 Page 24 of 25




      D. Summary

        In sum, based upon the evidence before the Court, Plaintiffs cannot establish that the

Defendant caused, or had notice of, a hazardous condition that proximately caused Carole
                                                                                                       Page | 24
Barrese’s injuries. To the extent that Plaintiffs have demonstrated Defendant’s actual awareness

of a recurrent, transient hazard, Plaintiffs cannot show that Defendant failed to exercise

reasonable care to protect its business invitees. As a result, Carole Barrese’s negligence claim

fails as a matter of law. Inasmuch as Robert Barrese’s loss-of-consortium claim is derivative of

Carole’s negligence claim, Robert’s claim necessarily fails as well.


      IV.     Plaintiff’s Motion for Sanctions

        The Court now turns briefly to Plaintiffs’ motion for sanctions, which is asserted pursuant

to Rule 11(c) of the Federal Rules of Civil Procedure. Rule 11 provides that a party may be

sanctioned if, inter alia, a motion is “presented for any improper purpose, such as to harass, cause

unnecessary delay, or needlessly increase the cost of litigation.” See Fed. R. Civ. P. 11(b)(1) and

(c). In considering a motion for sanctions under Rule 11, “[a] district court must determine

whether the attorney’s conduct was objectively reasonable under the circumstances.” Ario v.

Underwriting Members of Syndicate 53 at Lloyds for 1998 Year of Account, 618 F.3d 277, 297

(3d Cir. 2010) (internal quotation marks omitted). The court should impose sanctions “only in

the exceptional circumstance where a claim or motion is patently unmeritorious or frivolous.”

Id.

        Given the Court’s favorable disposition of Defendant’s motion for summary judgment,

there are plainly no grounds for imposing sanctions against the Defendant pursuant to Rule 11.

Accordingly, the Plaintiffs’ motion for Rule 11 sanctions will be denied.


                                                24
        Case 1:19-cv-00186-SPB Document 32 Filed 09/30/20 Page 25 of 25




   V.      Conclusion

        Based upon the foregoing reasons, the Defendant’s motion for summary judgment will be

granted and the Plaintiffs’ counter-motion for sanctions will be denied.
                                                                                                Page | 25
        An appropriate Order follows.




                                                            ___________________________
                                                            Susan Paradise Baxter
                                                            United States District Judge




                                                25
